

116 HR 6857 IH: COVID-19-Only Homes Organized for Resident Treatment Act of 2020
U.S. House of Representatives
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6857IN THE HOUSE OF REPRESENTATIVESMay 13, 2020Mr. Suozzi introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to establish a COVID-19 skilled nursing facility payment incentive program.1.Short titleThis Act may be cited as the COVID-19-Only Homes Organized for Resident Treatment Act of 2020 or the COHORT Act of 2020.2.COVID-19 skilled nursing facility payment incentive program(a)In generalSection 1819 of the Social Security Act (42 U.S.C. 1395i–3) is amended by adding at the end the following new subsection:(k)COVID-19 designation program(1)In generalNot later than 2 weeks after the date of the enactment of this subsection, the Secretary shall establish a program under which a skilled nursing facility that makes an election described in paragraph (2)(A) and meets the requirements described in paragraph (2)(B) is designated (or a portion of such facility is so designated) as a COVID-19 treatment center and receives incentive payments under section 1888(e)(13).(2)Designation(A)In generalA skilled nursing facility may elect to be designated (or to have a portion of such facility designated) as a COVID-19 treatment center under the program established under paragraph (1) if the facility submits to the Secretary, at a time and in a manner specified by the Secretary, an application for such designation that contains such information as required by the Secretary and demonstrates that such facility meets the requirements described in subparagraph (B).(B)RequirementsThe requirements described in this subparagraph with respect to a skilled nursing facility are the following:(i)The facility has a star rating with respect to staffing of 4 or 5 on the Nursing Home Compare website (as described in subsection (i)) and has maintained such a rating on such website during the 2-year period ending on the date of the submission of the application described in subparagraph (A).(ii)The facility has a star rating of 4 or 5 with respect to health inspections on such website and has maintained such a rating on such website during such period.(iii)During such period, the Secretary or a State has not found a deficiency with such facility relating to infection control that the Secretary or State determined immediately jeopardized the health or safety of the residents of such facility (as described in paragraph (1) or (2)(A) of subsection (h), as applicable). (iv)The facility provides care at such facility (or, in the case of an election made with respect to a portion of such facility, to provide care in such portion of such facility) only to eligible individuals.(v)The facility arranges for and transfers all residents of such facility (or such portion of such facility, as applicable) who are not eligible individuals to other skilled nursing facilities (or other portions of such facility, as applicable).(vi)The facility complies with the notice requirement described in paragraph (4).(vii)The facility meets the reporting requirement described in paragraph (5).(viii)Any other requirement determined appropriate by the Secretary.(3)Duration of designation(A)In generalA designation of a skilled nursing facility (or portion of such facility) as a COVID-19 treatment center shall begin on a date specified by the Secretary and end upon the earliest of the following:(i)The revocation of such designation under subparagraph (B).(ii)The submission of a notification by such facility to the Secretary that such facility elects to terminate such designation.(iii)The termination of the program (as specified in paragraph (6)).(B)RevocationThe Secretary may revoke the designation of a skilled nursing facility (or portion of such facility) as a COVID-19 treatment center if the Secretary determines that the facility is no longer in compliance with a requirement described in paragraph (2)(B).(4)Resident notice requirementFor purposes of paragraph (2)(B)(vi), the notice requirement described in this paragraph is that, not later than 72 hours before the date specified by the Secretary under paragraph (3)(A) with respect to the designation of a skilled nursing facility (or portion of such facility) as a COVID-19 treatment center, the facility provides a notification to each resident of such facility (and to appropriate representatives or family members of each such resident, as specified by the Secretary) that contains the following:(A)Notice of such designation.(B)In the case such resident is not an eligible individual (and, in the case such designation is made only with respect to a portion of such facility, resides in such portion of such facility)—(i)a specification of when and where such resident will be transferred (or moved within such facility); (ii)an explanation that, in lieu of such transfer or move, such resident may arrange for transfer to such other setting (including a home) selected by the resident; and(iii)if such resident so arranges to be transferred to a home, information on Internet resources for caregivers who elect to care for such resident at home.(C)Contact information for the State long-term care ombudsman (established under section 307(a)(12) of the Older Americans Act of 1965) for the applicable State.(5)Reporting requirement(A)In generalFor purposes of paragraph (2)(B)(vii), the reporting requirement described in this paragraph is, with respect to a skilled nursing facility, that the facility reports to the Secretary, weekly and in such manner specified by the Secretary, the following (but only to the extent the information described in clauses (i) through (vii) is not otherwise reported to the Secretary weekly):(i)The number of COVID-19 related deaths at such facility.(ii)The number of discharges from such facility.(iii)The number of admissions to such facility.(iv)The number of beds occupied and the number of beds available at such facility.(v)The number of residents on a ventilator at such facility.(vi)The number of clinical and nonclinical staff providing direct patient care at such facility.(vii)Such other information determined appropriate by the Secretary.(B)Nonapplication of Paperwork Reduction ActChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act), shall not apply to the collection of information under this paragraph.(6)DefinitionFor purposes of this subsection, the term eligible individual means an individual who, during the 30-day period ending on the first day on which such individual is a resident of a COVID-19 treatment center (on or after the date such center is so designated), was furnished a test for COVID-19 that came back positive.(7)TerminationThe program established under paragraph (1) shall terminate upon the termination of the emergency period described in section 1135(g)(1)(B).(8)Prohibition on administrative and judicial reviewThere shall be no administrative or judicial review under section 1869, 1878, or otherwise of a designation of a skilled nursing facility (or portion of such facility) as a COVID-19 treatment center, or revocation of such a designation, under this subsection..(b)Payment incentiveSection 1888(e) of the Social Security Act (42 U.S.C. 1395yy(e)) is amended—(1)in paragraph (1), in the matter preceding subparagraph (A), by striking and (12) and inserting (12), and (13); and (2)by adding at the end the following new paragraph:(13)Adjustment for COVID-19 treatment centersIn the case of a resident of a skilled nursing facility that has been designated as a COVID-19 treatment center under section 1819(k) (or in the case of a resident who resides in a portion of such facility that has been so designated), if such resident is an eligible individual (as defined in paragraph (5) of such section), the per diem amount of payment for such resident otherwise applicable shall be increased by 20 percent to reflect increased costs associated with such residents..